Citation Nr: 1647985	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  11-14 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

4.  Entitlement to service connection for cataract removal, left eye.

5.  Entitlement to a rating in excess of 10 percent for post-inflammatory hyperpigmentation of the skin in the groin area.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from December 1955 to November 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran requested a hearing before the Board and was scheduled for a Board videoconference hearing at the RO in September 2016.  The Veteran was notified of the hearing in a July 2016 letter.  In August 2016 the Veteran requested that the hearing take place in Mobile, Alabama.  In the July 2016 letter the Veteran explained that he is unable to travel to the RO in Montgomery.  The Veteran was notified that VA does not have the capability of conducting hearings outside of the RO.  The Veteran did not attend his scheduled hearing and has not requested that the hearing be rescheduled.  Notably, in the October 2016 Informal Hearing Presentation the Veteran's representative did not request that the hearing be rescheduled, and in an October 2016 statement the Veteran stated he had no knowledge of requesting a hearing.  Given the above, further action relating to the hearing request is not necessary.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss and an increased rating for post-inflammatory hyperpigmentation of the skin in the groin area are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  An October 1987 rating decision (notice of which was mailed in November 1987) denied service connection for bilateral hearing loss; the Veteran did not file a timely notice of disagreement, and no new and material evidence was submitted within the appeal period for that decision which was not considered by the RO.

2.  Evidence received since the October 1987 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.

3.  An unappealed June 1989 Board decision denied service connection for hypertension.  

4.  Evidence received since the June 1989 Board decision does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension.

5.  Left eye cataract was not shown during service or for many years thereafter; the evidence does not otherwise reflect that the cataract removal, left eye is etiologically related to service.


CONCLUSIONS OF LAW

1.  The October 1987 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 4005(c) (West 1982); 38 C.F.R. §§ 3.104, 3.156 19.129, 19.192 (1987); currently, 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015).

2.  Evidence submitted to reopen the claim of entitlement to service connection for bilateral hearing loss is new and material and the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The June 1989 Board decision, which denied the claim for service connection for hypertension, is final.  38 U.S.C. § 4004(b) (1982); 38 C.F.R. § 19.104 (1989); currently 38 U.S.C.A. §§ 7103(a), 7104(a) (West 2014); 38 C.F.R. §§ 20.110 (2015). 

4.  The evidence received subsequent to the June 1989 Board decision denying service connection for hypertension is not new and material and the claim of entitlement to service connection for hypertension is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1104 (2015).

5.  The requirements for establishing service connection for cataract removal, left eye, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2015).  

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Letters dated in May 2007, February 2009 and February 2011 satisfied the duty to notify provisions and the February 2009 and February 2011 letters included proper notice to the Veteran regarding the regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In the decision below, the Board has reopened the Veteran's claim for service connection for bilateral hearing loss.  Therefore, regardless of whether the requirements have been met in this case with regard to this claim, no harm or prejudice to the appellant has resulted.  As such, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication of this claim to reopen.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Although the February 2009 and February 2011 letters, which contained notice regarding disability ratings and effective dates, were sent after the initial unfavorable decision by the Agency of Original Jurisdiction (AOJ) in February 2008, following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the claims in a March 2011 statement of the case.  As such, there was not prejudice to the Veteran concerning the timing of these notice elements.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect). 

With regard to applications to reopen the previously denied claim for service connection for hypertension, VA must provide the appellant with notice that satisfies the requirements of the opinion of the VA General Counsel in VAOPGCPREC 6-2014.  This opinion states that notice must be given of "the information and evidence necessary to substantiate the particular type of claim being asserted."  In other words, VA is required "to explain what 'new and material evidence' means."  VAOPGCPREC 6-2014, para. 5, citing Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Although VA is no longer required to provide notice of the information and evidence necessary to substantiate the particular factual element or elements that were found insufficient in the previous denial of claims for service connection, VA must still provide generic notice that explains the requirements for reopening these claims.  Compare VAOPGCPREC 6-2014 with Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the May 2007 VCAA letter provided notice of the elements of service connection and new and material evidence.  Thus, the criteria of VAOPGCPREC 6-2014 are satisfied. 

In attempts to reopen previously denied claims for service connection, the duty to assist does not include a provision for a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159(c)(4)(iii).  As discussed below, the Board concludes that new and material evidence has not been received on the claim to reopen the previously denied claim for service connection for hypertension.  As such, no duty to assist examination provisions could have been violated.  See id.  

The Board also finds that a VA examination/opinion with regard to the issue of entitlement to service connection for cataract removal, left eye is not warranted.  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  As is discussed in greater detail below, the service treatment records are negative for any complaint or finding of left eye cataract or any precursor thereto.  Although the Veteran alleges that his left eye cataract/removal is causally related to an in service left eye injury, the evidence shows that he injured his right eye, not his left eye, in service.  Moreover, he has not been shown to be competent to make such an etiology finding.  His suggestion of such an etiology is not a sufficient "indication" that his left eye cataract removal may be causally related to service to warrant a VA examination.  Although the standard under McLendon to obtain a VA examination is low, the Board finds that a claim of etiology by someone without the required medical or scientific expertise and without any supporting evidence, is insufficient.  In this case, there is no competent medical evidence that suggests a causal link between the Veteran's left eye cataract and any incident of active service.  Therefore, the Board concludes that there is no duty to provide a medical opinion on this issue.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 556 U.S. 396 (2009).

II. Legal Analysis

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. 

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156 (b) (2015); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).



Bilateral Hearing Loss

The Veteran's claim of entitlement to service connection to bilateral hearing loss was originally denied in an October 1987 rating decision.  After he was notified in November 1987, he did not file a timely appeal with respect to the denial of service connection for bilateral hearing loss, nor was new and material evidence received within one year of the November 1987 notice of the October 1987 rating action.  Therefore, the October 1987 rating action is final.  38 U.S.C.A. § 4005(c) (West 1982); 38 C.F.R. §§ 3.104, 3.156, 19.129, 19.192 (1987); currently, 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015).

The Veteran's claim for service connection for bilateral hearing loss was previously denied on the basis that the evidence did not show that the Veteran had bilateral hearing loss.  

The subsequently received evidence includes a November 2002 private treatment record which reflects that the Veteran complained of wax in his ears and decreased hearing in his right ear.  An audiogram showed some mild neurosensory hearing loss in the higher range of both ears.  Additionally, a July 2007 private audiogram reveals bilateral hearing loss for VA purposes.  

This newly submitted evidence is new in that it was not of record at the time of the October 1987 denial of the claim.  Additionally, it is material because it raises a reasonable possibility of substantiating the claim of entitlement to service connection.  Specifically, this newly submitted evidence includes medical evidence of bilateral hearing loss where previously no diagnosis existed.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for bilateral hearing disability.

Hypertension

The Veteran's claim of entitlement to service connection for hypertension was denied by the Board in June 1989.  The Veteran did not seek, and the Chairman did not order, reconsideration, of the Board's June 1989 decision.  Additionally, the Board decision was not appealed.  As such, it is final.  See 38 U.S.C.A. §§ 7103 (a), 7104(a); 38 C.F.R. § 20.1100(a).

The claim for service connection for hypertension was denied on the basis that hypertension was not present in service, within one year of service, and no evidence related the current hypertension to service.  

The subsequently received evidence includes private and VA medical evidence, which reflect a diagnosis of hypertension.  This evidence is cumulative of the evidence of record at the time of the June 1989 Board decision, as a diagnosis of hypertension existed at that time as well.  Nothing in the new evidence reflects a connection between the current hypertension and service.  Moreover, nothing in the newly received evidence shows the presence of hypertension within one year of the Veteran's discharge from service.  

As previously noted, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In this case, however, the newly submitted evidence is duplicative of evidence already of record at the time of the prior denials, or it fails to suggest a reasonable possibility of substantiating the hypertension claim.  In this regard, the newly added evidence does not include any medical statement, finding or suggestion of any nexus between hypertension and service, and it does not suggest hypertension was present within a year of service.  

Based on the above, the evidence added to the record cannot be considered new and material evidence, as it in no way raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.  As such, new and material evidence has not been received regarding this claim to reopen, and reopening of the claim of entitlement to service connection for hypertension is not in order.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the United States Court of Appeals for the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits. In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

The Veteran claims that service connection is warranted for cataract removal, left eye because it is the result of a left eye injury in service.  A review of the service treatment records reflects that in December 1975 the Veteran injured his right eye when his right eye was hit with a lead sinker.  The assessment was mild traumatic iritis.  Several days later the Veteran still complained of vision problems in his right eye.  An August 1977 service treatment record reflects that the Veteran had a history of trauma to the right eye.  The separation examination reflects normal findings with respect to the eyes with the exception of defective near vision.  The report of medical history for separation reflects history of conjunctivitis in 1970.  

The post service medical evidence reflects that the Veteran underwent surgery to remove a left eye cataract in September 2006.  A November 2006 private treatment record notes that the Veteran's report of being hit in the left eye in service.   

The Veteran, as a lay person, is not competent to establish a diagnosis of cataracts in service based on his senses alone.  Specialized medical training and medical instruments are required to diagnose cataracts.  As a result, a left eye cataract is not a condition that one could identify through senses alone, and the Veteran is not competent to identify it without a medical professional's diagnosis.  See Jandreau, 492 F.3d at 1376-77.  Furthermore, the Veteran's eyes were examined at his separation from service, and were not shown to have cataracts.  There is no indication in the service treatment records that the Veteran was ever found to have cataracts at that time, nor is there any evidence that he was found to have cataracts within a year after service.  The evidence further reflects that he was not found to have cataracts until approximately 2005, over 20 years after his separation from service.

While the post-service medical evidence reflects a diagnosis of left eye cataract, for which surgical removal was performed, there is no evidence as to its etiology.  The Board finds that no remand for an etiology opinion is required in this case because the evidence does not indicate that cataract removal, left eye may be associated with service, for the following reasons.  The Veteran's service treatment records are negative for any complaints, diagnoses, or treatment of left eye cataract or precursor thereto.  The evidence suggests that the Veteran's right eye was injured in service and he had presbyopia, which is not a disability for which service connection is granted.  The Veteran has not provided any medical evidence indicating that his left eye cataract is related to service, and while he has stated that he believes his left eye was injured in service, the record reflects that this is not the case.  The evidence thus indicates that the Veteran did not have left eye cataracts in service or until many years later, nor does it suggest that a nexus exists between the Veteran's current left eye cataract removal and an in-service event. 

In short, as there is no competent and credible evidence that left eye cataract was incurred in service, the preponderance of the evidence is against the claim for service connection for cataract removal, left eye.

The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim and that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Fagan, 573 F.3d at 1287.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing disability is reopened.

New and material evidence having not been received, the claim to reopen the previously denied claim of entitlement to service connection for hypertension is denied.

Entitlement to service connection for cataract removal, left eye is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran claims that service connection is warranted for bilateral hearing loss disability because it is due to excessive noise exposure during service.  In his notice of disagreement, the Veteran indicated that he worked on the flight line supervising the service of aircraft for two years.  The Veteran's service records reflect that his military occupational therapy (MOS) was fuel supervisor.  While the Veteran is not considered competent to diagnose himself with a bilateral hearing loss disability for VA purposes, he is competent to attest to symptoms capable of lay observation, which includes difficulty hearing and his exposure to noise.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds that the Veteran was exposed to excessive noise during service as his descriptions of noise exposure are consistent with his circumstances of service.

A November 2002 private treatment record reflects that the Veteran complained of wax in his ears and decreased hearing in his right ear.  An audiogram showed some mild neurosensory hearing loss in the higher range of both ears.  A January 2004 private treatment record reflects that the Veteran was seen for follow-up of his ears.  All of the wax was cleaned out of his ears and it improved his hearing immediately.  A March 2004 private treatment record reflects that the Veteran was having spontaneous bloody drainage from his right ear.  He reported no change in his hearing.  A March 2006 private treatment record reflects the Veteran's complaints of having trouble with balance.  He reported that he has had similar problems in the past.  August 2004, January 2005 and November 2006 private treatment records reflect that the Veteran complained of his ears being stopped up.  Examination revealed mild wax impaction in both ears.  A July 2007 private treatment record reflects the Veteran's report that he was seen to have his ears cleaned.  Additionally, a July 2007 private audiogram reveals bilateral hearing loss for VA purposes.  

In light of the type of duties and responsibilities the Veteran had in service, including as reflected by his statements and MOS, and the private medical evidence showing bilateral hearing loss disability for VA purposes, the Board finds that a VA examination and opinion is necessary in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

The Veteran's post-inflammatory hyperpigmentation of the skin in the groin area is rated as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7806.  

A December 2007 VA examination report reflects that the Veteran uses Kenalog Cream, 0.1% twice a day, every day.  A January 2016 VA examination report reflects that the Veteran uses constant or near constant topical medication (Triamcinolone).  Diagnostic Code 7806 provides ratings for dermatitis or eczema.  38 C.F.R. § 4.118.  This disability can be rated based on the duration of use of required systemic therapy such as corticosteroids or other immunosuppressive drugs.  Id.  The Veteran reports using topical treatment, and it appears that the creams he describes are corticosteroids.  The U.S. Court of Appeals for Veterans Claims has held that the use of topical corticosteroids constitutes systemic therapy under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).  Johnson v. McDonald, 27 Vet. App. 497, 504 (2016).  As it is unclear if the topical corticosteroids used by the Veteran are required for treating his disability this issue must be remanded for a medical opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiology examination in order to determine the nature and etiology of any current hearing loss.  The claims file should be made available to the examiner.  The examiner is asked to address the following.  

Is the Veteran's bilateral hearing loss (diagnosed by July 2007 private audiogram) at least as likely as not (50 percent probability or greater) etiologically related to in-service noise exposure (i.e., did in-service noise exposure cause the Veteran to progressively lose his hearing over the years)?  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

In rendering the above opinion, the examiner should assume that the Veteran was exposed to loud noise during service while working as a flight supervisor.  

The examiner must provide a rationale for the opinions expressed. 

In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

2.  Return the claims file to the examiner who conducted the January 2016 VA skin examination, if available, to provide an addendum opinion.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then an examination should be scheduled.  A complete rationale for all opinions expressed should be provided.  The examiner is asked to address the following:

Are the corticosteroid creams used by the Veteran over the past several years required for treatment of his service-connected post-inflammatory hyperpigmentation of the skin in the groin area?

3.  The examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If an examination report is deficient in any manner, the AOJ must implement corrective procedures. 

4.  Once the above actions have been completed, the AOJ must re-adjudicate the issues on appeal.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and they should be afforded an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


